DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 8/2/22.
3.    Claims 47 - 64 are pending.

Claim Objections
4.	Claims 60 - 64 objected to because of the following informalities (typographical errors): Claims 60 – 64 should depend on the non-transitory computer readable storage medium of 59 (claim 59 is not a method claim).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 47 - 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 47 – 52 are directed to a machine, which is one of the statutory categories of invention.
Claims 53 - 58 are directed to a process, which is one of the statutory categories of invention.
Claims 59 - 64 recites a non-transitory computer readable medium having program instructions that are used to control a computer.  Thus, this claim is directed to a manufacture (an article produced from materials), which is one of the statutory categories of invention.
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 47 is exemplary: 
 	“A gaming system, comprising: a server provided in communication with a plurality of subscriber terminals, to maintain a virtual gaming environment that includes a plurality of gaming tables, wherein: each gaming table represents a virtual location for subscribers to play a hand of poker according to a respective selection of game type; the server, responsive to requests, each from first players, together at one or more first tables of the plurality of gaming tables, to fold before gameplay at the respective first table of the respective first player is concluded, adds the first players to a queue; the server assigns the first players in the queue to a second table after the queue has enough first players to start a new hand at the second table before gameplay at the one or more first tables is concluded; and the server maintains an appearance that the first players are active at the one or more first tables from times of the respective requests to fold until gameplay at the one or more first tables reaches positions of the first players”.

11.	The underlined portion of claim 47 recite an abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent claims 53 and 59 include substantially the same abstract idea as claim 47. Dependent claims 48 – 52, 54 – 58 and 60 – 64 also recite an abstract idea of organizing human activity. 
12.	Methods of organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
13.	The claims recite rules or instructions for managing a poker game and queues to play at gaming tables for a poker game. These limitations are rules for users to socially interact (play a wagering game) and therefore recite a method of organizing human activity.

14.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claims recite additional elements, such as a gaming system, comprising: a server provided in communication with a plurality of subscriber (game) terminals. 
A gaming system, comprising: a server provided in communication with a plurality of subscriber terminals is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
The additional elements of “virtual gaming environment“ and “virtual location“ do not integrate the judicial exception into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
16.   Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
17.	For example, Under Step 2B, the claims 47, 53 and 59 recites additional elements to implement the abstract idea electronically with a gaming system, comprising: a server provided in communication with a plurality of subscriber (game) terminals. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
18.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
19.     Following the guidance in the Berkheimer memo, Applicant is directed to
Banyai (US 20010034262), showing the conventionality of these additional elements (paragraph 30; paragraph 30 teaches the player terminals and server for implementing the management for the game).
20.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
23.	Dependent claims 48 – 52, 54 – 58 and 60 – 64 are directed to different type of player queue management methods/techniques, and how a player fold/move to a second table request is handled by the gaming systemThese limitations further recite an abstract idea of organizing human activity. In addition, the claims recite limitations for associating a dealer button locations and seating locations of the players. These limitations are directed the seating arrangement for a gaming table and therefore recite an abstract idea of organizing human activity (organization of a wagering game). The claim limitations are not indicative of integration into a practical application. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
24.	For these reasons as discussed above, the claims are not patent-eligible under 35 USC §101.

Response to Arguments
25.	Applicant's arguments filed on 8/2/22 have been fully considered but they are not persuasive. 
26.	Regarding Claims 47, 53, 59 - 66, 68 - 75, the applicant argues that "a table switching feature" and "a queue associated with the game" should not have been considered part of an abstract idea because the limitations reference to actions taken by a computer. The computer implement imparts an inventive concept (Remarks, pages 6 - 7).
	The examiner respectfully disagrees.
           1)  “a table switching feature" and "a queue associated with the game" recite the abstract idea of at least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because the aforementioned limitations can be performed by a human (i.e. a gaming operator).
         2)  The feature of “table switching” and “a queue” can be implemented by a person without a computer. There is no improvement to the function of a computer or the technical field of the computer.  The claim limitation are not applied in a meaningfully way beyond generally linking the use of the judicial exception to a particular technological environment.
27.	Regarding Claims 47, 53, 59 - 66, 68 - 75, the applicant argues that in application Serial Number 14/231,942 (a parent of the instant application), the Office withdrew a § 101 rejection to claims that recite related subject matter on the basis that those claims also define patent-eligible subject matter under the Alice test. In this case, just as in these others, the pending claims also define claim elements that describe an inventive concept that go beyond an abstract idea (Remarks, page 7).
           The examiner respectfully disagrees.
Each application (e.g. application Serial Number 14/231,942 and the present application) is examined based on its own merits, and the current guidelines (2019 PEG) and office guidelines. Based on the current guidelines, the pending claims are directed to an abstract idea.
26.	Regarding Claims 47, 53, 59 - 66, 68 - 75, the applicant argues that the 101 rejections should be withdrawn because the following limitations are performed by a computer. They do not manage human activity (the claims refer to activities that cannot happen in a brick-and-mortar poker game), and they do not determine how a game is played/do not describe rules for playing a game (the claims refer to operations of a computer system that define an inventive concept that transforms the claims into patent-eligible subject matter):
1. it "adds the first players to a queue" for a second table in response to 
respective "requests ... to fold before gameplay has concluded," and 
2. it "maintains an appearance that the first players are active at the one or 
more first tables from times of the respective requests to fold until 
gameplay at the one or more first tables reaches positions of the first 
players" (Remarks, pages 8 - 12).
    	The examiner respectfully disagrees.
The limitations of “adds the first players to a queue” and "maintains an appearance that the first players are active at the one or more first tables from times of the respective requests to fold until gameplay at the one or more first tables reaches positions of the first players" can be performed by a human (i.e. a gaming operator) in a brick-and mortar poker game. For example, in a brick-and mortar poker game, the gaming operator can manage the gaming table queue and the gaming operator can notify the other players at the first table that the first player is still active.
	The limitations of “adds the first players to a queue” and  "maintains an appearance that the first players are active at the one or more first tables from times of the respective requests to fold until gameplay at the one or more first tables reaches positions of the first players" are related to/associated with the determination how a game is played. For example, a player being added to a queue to a second table (i.e. the player joining a second table) and folding his/her cards the first table (i.e.  folding his/her cards when the first table gameplay at the one or more first tables reaches positions of the first players) will affect current and/or future play of the first and second table (i.e. affect the determination how a game is played.
	In response to the applicant’s argument that in ordinary brick- and-mortar poker games, players do not act out of turn (the claims refer to activities that cannot happen in a brick-and-mortar poker game), the examiner would like point out that 1) the limitations of “players do not act out of turn“ is not currently being claimed in the current application 2) The player can act out of turn with the assistance of the gaming operators in an ordinary brick- and-mortar poker games (i.e. the gaming operator can notify the other players at the first table that the first player is still active and fold the cards for the first player when the game reaches the first player’s turn).
	Therefore, the claims does not include operations of a computer system (i.e. the operations of “adds the first players to a queue” and  "maintains an appearance that the first players are active at the one or more first tables from times of the respective requests to fold until gameplay at the one or more first tables reaches positions of the first players") that define an inventive concept that transforms the claims into patent-eligible subject matter and the 101 rejections are being maintained.
27.	Regarding Claim 48, the applicant argues that the 101 rejections should be withdrawn because Claim 48 clarifies that "gameplay remains active at the first table" while first players are at a second table (or in a queue for a second table) and while "maintain[ing] an appearance that the first players are active" at the first tables. This further emphasizes a process that could not take place at an ordinary brick-and-mortar gaming table because a human player cannot be physically in two places at once (Remarks, page 9).
    	The examiner respectfully disagrees.
	For the aforementioned limitations, the claimed limitations does not require a human player be physically in two places at once), for example, the player can be put in queue for the second table while he is still physically at the first table. The limitations of "maintain[ing] an appearance that the first players are active" can be related to the player or the gaming operator, the player or the gaming operator can maintain[ing] an appearance that the first players are active"
Therefore, the 101 rejections are being maintained.
28.	Regarding Claim 49, the applicant argues that the 101 rejections should be withdrawn because Claim 49 clarifies that the sever "prevents further participation at the first table" while first players are at a second table (or in a queue for a second table) and while "maintain[ing] an appearance that the first players are active" at the first tables. This further emphasizes that could not take place at an ordinary brick-and-mortar gaming table because a human player cannot be physically in two places at once (Remarks, pages 9 - 10).
For the aforementioned limitations, the claimed limitations does not require a human player be physically in two places at once (i.e. does not teach away from an ordinary brick-and-mortar gaming table), for example, the player can be put in queue for the second table while he/she is no longer participating in the first table (i.e. the player can wait for the second table queue near the second table). The limitations of "maintain[ing] an appearance that the first players are active" can be related to the player or the gaming operator, the player or the gaming operator can maintain[ing] an appearance that the first players are active"
Therefore, the 101 rejections are being maintained.


Conclusion
29.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JASSON H YOO/Primary Examiner, Art Unit 3715